*485Opinion by
Oliver, C.J.
At the trial, it was stipulated that the items in question consist of separate entities; that one article, representing one-third of the value of the entire item, is a bell; and that the other article, representing two-thirds of the value of the entire item, is a manufacture of wood, not specially provided for. On the agreed facts, it was held that the bell in each of the items is dutiable, as assessed, on the basis of one-third of the value, and that the wooden article in each of the items is dutiable, as claimed, on the basis of two-thirds of the value.